 Case 8:21-cv-00347-KKM-AAS Document 6 Filed 02/18/21 Page 1 of 2 PageID 50




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


CARMEN MAYSONET,

       Plaintiff,

v.                                                     Case No: 8:21-cv-347-T-KKM-AAS

MASTRONARDI PRODUCE
USA, INC.,

       Defendant.
                                               /
                                          ORDER
       Plaintiff Carmen Maysonet moves to remand her retaliation claim under Florida

Workers’ Compensation Law (Section 440.205, Florida Statutes). (Doc. 5). Defendant

Mastronardi Produce does not oppose Maysonet’s motion. (Id. at 5).

       A civil action arising under a state’s workers’ compensation laws may not be

removed to federal court. 28 U.S.C. § 1445(c). As a result, this Court must remand

Plaintiff’s retaliation claim brought under Florida Workers’ Compensation Law. See Reed

v. Heil Co., 206 F.3d 1055, 1061 (11th Cir. 200); see also Alansari v. Tropic Star Seafood Inc.,

388 F. App’x 902, 905–6 (11th Cir. 2010). Because this Court lacks subject-matter

jurisdiction over Maysonet’s retaliation claim alleged in Count I of her removed

complaint, the following is ORDERED:
Case 8:21-cv-00347-KKM-AAS Document 6 Filed 02/18/21 Page 2 of 2 PageID 51




     1.   Maysonet’s unopposed motion to remand Count I (Doc. 5) is

          GRANTED.

     2.   The Clerk is DIRECTED to remand Count I only to the Circuit Court

          of the Tenth Judicial Circuit, in and for Polk County, Florida, and to

          transmit a certified copy of this order to the Clerk of that Court.

     ORDERED in Tampa, Florida, on February 18, 2021.




                                        2
